Citation Nr: 0112658	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  97-27 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder due 
to an undiagnosed illness.

2.  The propriety of the initial rating assigned for joint 
and muscle pain, headaches, and a sleep disturbance due to an 
undiagnosed illness, currently rated 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976 and from October 1990 to May 1991.  According 
to his DD Form 214, he served in the Southwest Asia theater 
from December 2, 1990, to April 15, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 RO decision which denied the 
veteran's claims of service connection for (1) a skin 
disorder due to an undiagnosed illness, and (2) joint and 
muscle pain, headaches, and a sleep disturbance due to an 
undiagnosed illness.  By a November 1998 RO decision, the 
veteran's claim of service connection for joint and muscle 
pain, headaches, and a sleep disturbance due to a undiagnosed 
illness was granted and a 10 percent rating was assigned, 
effective from March 28, 1995.  By a June 1999 RO decision, 
the rating was further increased from 10 to 20 percent, 
effective from June 15, 1999.  Finally, by a September 2000 
decision, the veteran received another increased rating for 
joint and muscle pain, headaches, and a sleep disturbance, 
from 20 to 40 percent, effective November 18, 1999.  The 
veteran continues to appeal for service connection and for a 
higher rating. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

The veteran contends that as a result of his Persian Gulf 
service, he has a skin disability which is due to an 
undiagnosed illness.  In April 2000, the Board remanded, to 
the RO, the claim of service connection for a skin disability 
due to an undiagnosed illness, for further evidentiary 
development.  The Board directed that the veteran be afforded 
a VA dermatological examination to determine the etiology of 
any skin disorder.  Pursuant to the Board's remand, the 
veteran underwent a VA examination in July 2000.  This 
examination report does not adequately address the Board's 
April 2000 remand directives, which specifically requested a 
discussion of the probability that the veteran's skin 
disorder was related to service.  Because the record does not 
contain an opinion regarding the etiology of any current skin 
disability, as ordered by the Board's April 2000 remand, a 
new VA examination is warranted.  Green v. Derwinski, 1 Vet. 
App. 121 (1991). 

Additionally, it is noted that, following the evidentiary 
development ordered by the Board in April 2000, the RO did 
not readjudicate the veteran's claim of service connection 
for a skin disorder in a formal rating decision.  Rather, the 
RO readjudicated the decision in a September 2000 
supplemental statement of the case.  On remand, corrective 
action should be taken.

It is also noted that, pursuant to the Board's April 2000 
remand, the veteran underwent VA orthopedic and neurological 
examinations in July 2000 in order to determine the severity 
of his service-connected joint and muscle pain, headaches, 
and a sleep disturbance due to an undiagnosed illness.  The 
U.S. Court of Appeals for Veterans Claims has held that it is 
error to evaluate a disability on the basis of criteria that 
are not specifically listed in the applicable Diagnostic 
Codes.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).  While 
the aforementioned VA examinations (conducted in July 2000) 
do include some pertinent findings including the veteran's 
own perception of the frequency of his muscle and joint pain, 
it does not contain other important findings including the 
presence or absence of sleep disturbance and headaches, among 
other things.  38 C.F.R. § 4.71, Diagnostic Code 5025.  
Accordingly additional development of the increased rating 
claim is necessary.  Green v. Derwinski, 1 Vet. App. 121 
(1991). 

The Court has held that VA treatment records pertaining to 
the period prior to a Board decision are constructively 
deemed to be before the Board.  Dunn v. West, 11 Vet. App. 
462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On 
remand, additional searches should be made for outstanding 
records at the VA facilities in South Carolina. 

Further, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Accordingly, the case is again REMANDED to the RO for the 
following action:
 
1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO must assure that the claims 
folder includes copies of all relevant 
records of treatment of the veteran by VA 
and non-VA medical providers, including 
but not limited to Dr. S.B., and the VA 
facilities in South Carolina, including 
Charleston and Columbia.  The RO should 
then contact the identified sources and 
obtain copies of the records, following 
the procedures of 38 C.F.R. § 3.159.

3.  The veteran should be scheduled for a 
VA dermatological examination to evaluate 
the nature and etiology of any current 
skin disability.  The claims folder and a 
copy of the Board's remand must be made 
available to the examiner for review 
prior to the examination.  All findings 
should be reported in detail.  The 
examiner should address the following:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Does the veteran currently have a 
chronic skin disability?  
 
c.  If so, is it at least as likely as 
not that any skin disability is 
etiologically related to disease or 
injury in service?

If it is not feasible to answer the above 
listed questions, this should be so 
stated. 

4.  The veteran should be scheduled for a 
VA general medical examination to 
evaluate the nature and etiology of any 
joint and muscle pain, headaches, and a 
sleep disturbance due to an undiagnosed 
illness.  The claims folder and a copy of 
the Board's remand must be made available 
to the examiner for review prior to the 
examination.  All findings should be 
reported in detail.  The examiner should 
address the following:

a.  The examiner should perform a 
thorough review of the veteran's claims 
file and medical history and should state 
in the examination report that such a 
review has been conducted. 

b.  Please describe in detail all of the 
manifestations of the veteran's service-
connected joint and muscle pain, 
headaches, and a sleep disturbance due to 
an undiagnosed illness.

c.  Are the veteran's symptoms (which are 
attributable to his service-connected 
condition) constant, or nearly so, and 
refractory to therapy?

d.  Are the veteran's symptoms (which are 
attributable to his service-connected 
condition) episodic, with exacerbations 
often precipitated by environmental or 
emotional stress or by overexertion, but 
that are present more than one-third of 
the time?

e.  Do the veteran's symptoms require 
continuous medication for control?

If it is not feasible to answer the above 
listed questions, this should be so 
stated. 

The veteran must be properly informed of 
his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

5.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  Thereafter, the RO should adjudicate 
the veteran's claims in light of all of 
the evidence, including any evidence 
received since the issuance of the last 
SSOC.  With specific regard to the 
veteran's increased rating claim, the 
RO's choice of the most appropriate 
Diagnostic Code(s) for rating purposes 
should be fully explained.  If the claims 
are denied, the veteran and his 
representative should be issued a SSOC 
(which addresses all of the additional 
evidence), and given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


